Title: [1780 January 19. Wednesday.]
From: Adams, John
To: 


      1780 January 19. Wednesday. By particular invitation We went down the River on a Visit to the Rambler a Letter of Mark of Eighteen Guns, belonging to Mr. Andrew Cabot of Beverly, Captain Lovat Commander, and the Phoenix a Brigg of fourteen Guns belonging to Messieurs Traceys of Newbury Port, Captain Babson Commander. We were honoured with two Salutes of thirteen Guns each by Babson and one by Lovat. We dined at the Tavern on Shore and had an agreable Day. We were conducted to see a new Packett of the King on the Stocks, and his new Rope walks which were two hundred and ten Fathoms long.
     